IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON             FILED
                        FEBRUARY 1999 SESSION         March 09, 1999

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
STATE OF TENNESSEE,               )
                                  )    NO. 02C01-9805-CR-00146
      Appellee,                   )
                                  )    SHELBY COUNTY
VS.                               )
                                  )    HON. W. FRED AXLEY,
THOMAS BOONE,                     )    JUDGE
                                  )
      Appellant.                  )    (Voluntary Manslaughter)



FOR THE APPELLANT:                     FOR THE APPELLEE:

EDWIN C. LENOW                         PAUL G. SUMMERS
100 N. Main Building #2325             Attorney General and Reporter
Memphis, TN 38103-0523
                                       J. ROSS DYER
                                       Assistant Attorney General
                                       Cordell Hull Building, 2nd Floor
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       WILLIAM L. GIBBONS
                                       District Attorney General

                                       ROSEMARY ANDREWS
                                       Assistant District Attorney General
                                       201 Poplar Avenue, Suite 301
                                       Memphis, TN 38103-1947




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION

       Defendant appeals as of right from his conviction by a Shelby County jury of

voluntary manslaughter. The sole issue raised is venue. We find venue was

properly established and AFFIRM the judgment of the trial court.

       On March 21, 1997, several Collierville Police officers responded to a call at

174 Woodfern Cove, Collierville, Tennessee. Defendant had shot and killed Ellis

L. Morris. Officer Bunker testified that 174 W oodfern Cove is in Collierville. Officer

Flynn testified that Collierville is in Shelby County, Tennessee.

       The testimony at trial clearly established venue. See Tenn. Code Ann. § 39-

11-201(e); State v. Hutcherson, 790 S.W.2d 532, 535 (Tenn. 1990). We AFFIRM

the judgment of the trial court.




                                               _____________________________
                                               JOE G. RILEY, JUDGE


CONCUR:



_____________________________
JOHN H. PEAY, JUDGE




_____________________________
JAMES C. BEASLEY, SR., SPECIAL JUDGE




                                          2